Exhibit 10.3 The company has applied for confidential treatment of certain provisions of this exhibit with the securities and exchange commission. The confidential portions of this exhibit are bracketed and marked with asterisks ([***]) and have been omitted. The omitted portions of this exhibit will be filed separately with the securities and exchange commission pursuant to a request for confidential treatment. Beanstock Publisher Agreement CONTACT INFORMATION Beanstock Media PUBLISHER INFORMATION: Company Name Beanstock Media, Inc Company Name MeetMe, Inc. Contact Jim Waltz Contact Bill Alena Company URL www.beanstockmedia.com Company URL www.meetme.com and other properties as defined below Address 530 Howard Street, 2 nd Floor Address 100 Union Square Drive City/State/ZIP San Francisco, CA 94105 City/State/ZIP New Hope, PA 18938 Email jim@beanstockmedia.com Email bill@meetme.com Phone [***] Phone [***] This Media Publisher Agreement constitute the entire agreement between Beanstock Media, Inc, a Delaware Corporation (“Beanstock”) and MeetMe, Inc., a Delaware corporation (“Publisher”) (the “Agreement”). Whereas Beanstock agrees to purchase certain online display advertising inventory for Publisher and Publisher agrees, among other things, to grant Beanstock exclusive access to certain inventory, as further defined herein. Beanstock and Publisher agree as follows: 1.Right and Obligation to Fill Inventory. A.Exclusive Right and Obligation To Fill Sites. Subject to the limitations described in Section 1B below, Beanstock shall have the exclusive right and obligation to fill 100% of Publisher’s remnant desktop in-page display advertising inventory (“Remnant Display Inventory”) on the sites listed in Exhibit A (“Sites”). B.Limitations.The Remnant Display Inventory described in Section 2 shall exclude (i) any inventory sold to any third party under an insertion order that is campaign specific or advertiser specific, whether or not such inventory is sold directly by Publisher or indirectly through an agent or reseller, (ii) any inventory reserved by Publisher, in its sole discretion, in existing and future agreements with third parties for barter transactions and as additional consideration as part of larger business development transactions wherein the commercial value of a third party’s services outweighs the benefits of Beanstock’s display monetization; provided, however, that Beanstock shall have the right to inquire about the business terms of those scenarios (subject to any confidentiality obligations by Publisher) and (iii) any inventory reserved for Premium Advertising for the Sites described in Section 1D below. In addition, notwithstanding anything to the contrary set forth herein, Publisher may continue to place inventory outside of this contract in direct sales (whether through advertising agencies or otherwise). *** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST. 1 C.Ad-Server. Beanstock shall use its own or a third-party ad server, either AppNexus or that of another vendor reasonably acceptable to Publisher. Publisher shall not provide Beanstock with access to Publisher’s Dart For Publishers (“DFP”) account. D.Premium Advertising. Beanstock will use its commercially reasonable efforts to create private or semi-private marketplaces (“PMP”) that may contain one or more buyers (e.g. advertiser, agency, trade desk, demand-side partner or other inventory supplier) who have been directly contacted by Beanstock and made aware of specific targeting or rich media opportunities agreed to by Publisher (“Premium Advertising”). Beanstock shall make available to Publisher a list of all buyers, a list of programmatic “deal IDs” and the composition of Publisher End Users’ data within those deal IDs. E.Transfer of Accounts. Within ten (10) days following the Effective Date, Beanstock will replace Publisher’s Google AdX/Admeld exchange campaigns with Beanstock’s own Google AdX/Admeld exchange campaigns; provided, however, that all existing direct insertion orders for the Sites within Publisher’s existing Google AdX account must run through their contracted impressions and/or timeframe unless explicitly stated otherwise by Publisher. 2.Revenue/Payment: a.Sites.During the Term, Beanstock shall guarantee to Publisher: (i) for Remnant Display Inventory on Sites, a Net Revenue based on Schedule in Exhibit C; provided, however, that ifPublisher creates additional ad positions on the site (e.g. pop unders, overlays, and various other ad formats not directly embedded on display pages), the guaranteed CPMs for Remnant Display Inventory may be subject to change and both parties will resolve such issues within 30 days. Beanstock shall pay for all ad requests that Publisher delivers hereunder (whether or not Beanstock fills them) (i) for the United States, at or above the CPM Guarantee rates set forth in Exhibit C plus the percentage indicated of Net Revenue that Beanstock invoices to third parties in excess of the minimum, and (ii) for the rest of the world, at 90% of Net Revenue. For example, if the CPM for March 2014 were $
